NUMBERS 13-07-587-CR
                                        13-07-661-CR

                                COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                       CORPUS CHRISTI – EDINBURG


MICHAEL LONGORIA,                                                                     Appellant,

v.

THE STATE OF TEXAS,                                                                    Appellee.


     On appeal from the 117th District Court of Nueces County, Texas.


                         MEMORANDUM OPINION
      Before Chief Justice Valdez and Justices Yañez and Benavides
              Memorandum Opinion by Justice Benavides

       On December 6, 2002, Michael Longoria pleaded guilty on two counts of robbery.1

See TEX . PENAL CODE ANN . § 29.02 (Vernon 2003). The trial court sentenced Longoria to



       1
        Trial court cause num ber 02-CR-2812-B. W e docketed the appeal from this case as appellate
cause num ber 13-07-00587-CR.
five years’ imprisonment and assessed a $500.00 fine. The trial court then suspended the

fine and confinement and placed Longoria on community supervision for five years under

the supervision of the Nueces County Community Supervision and Corrections

Department.

       On March 13, 2007, Longoria pleaded guilty on one count of Tampering with or

Fabricating Physical Evidence.2 See id. § 37.09 (Vernon Supp. 2008). Longoria was

sentenced again to five years’ imprisonment and ordered to pay a $500.00 fine. The trial

court once again suspended the confinement and placed Longoria on community

supervision for five years.

       On August 28, 2007, motions to revoke Longoria’s community supervision, in both

trial court cause numbers, were filed. On September 7, 2007, Longoria pleaded true to the

violations alleged in the motions to revoke. Upon finding the allegations in the motions to

revoke to be true, the trial court revoked Longoria’s community supervision in both cases.

In each case, the trial court sentenced Longoria to five years’ imprisonment, to run

concurrently.

       The court appointed appellate counsel, Rick Holstein, who filed his briefs on June

19, 2008. Longoria’s appellate counsel, concluding that “there are no arguable grounds

to be advanced on appeal,” filed an Anders brief in which he reviewed the merits of both

appeals.3 We have consolidated the two appeals for decision, and we affirm.

                                           I.   DISCUSSION

A.     Compliance with Anders v. California


       2
        Trial court cause num ber 06-CR-4586-B. W e docketed the appeal from this case as appellate
cause num ber 13-07-00661-CR.

       3
           Anders v. California, 386 U.S. 738, 744 (1967).
                                                     2
       Longoria’s appellate counsel filed an Anders brief, in which he concludes there is

nothing that merits review on direct appeal. Anders v. California, 386 U.S. 738, 744

(1967). Longoria’s appellate brief meets the requirements of Anders. Id. at 744-45; see

High v. State, 573 S.W.2d 807, 812 (Tex. Crim. App. [Panel Op.] 1978). In compliance

with Anders, counsel presented a professional evaluation of the record and referred this

Court to what, in his opinion, are all issues which might arguably support an appeal. See

Anders, 386 U.S. at 744; Currie v. State, 516 S.W.2d 684, 684 (Tex. Crim. App. 1974); see

also High, 573 S.W.2d at 812.

       Counsel has informed this Court that he: (1) has diligently read and reviewed the

record and the circumstances of Longoria’s revocation, including the hearing at which

Longoria entered his plea and the sentencing hearing; (2) believes that there are no

arguable grounds to be advanced on appeal; and (3) has forwarded to Longoria a copy of

the brief along with a letter informing Longoria of his right to review the record and to file

a pro se brief. See Anders, 386 U.S. at 744-45; see also Stafford v. State, 813 S.W.2d
503, 509 (Tex. Crim. App. 1991); High, 573 S.W.2d at 813.

B.     Independent Review

       The United States Supreme Court has advised appellate courts that upon receiving

a “frivolous appeal” brief, they must conduct a “full examination of all the proceedings to

determine whether the case is wholly frivolous.” Penson v. Ohio, 488 U.S. 75, 80 (1988);

Ybarra v. State, 93 S.W.3d 922, 926 (Tex. App.–Corpus Christi 2003, no pet.).

Accordingly, we have carefully reviewed the record and have found nothing that would

arguably support an appeal. See Bledsoe v. State, 178 S.W.3d 824, 826 (Tex. Crim. App.

2005); Stafford, 813 S.W.2d at 509. We agree with counsel that the appeal is wholly

                                              3
frivolous and without merit. See Bledsoe, 178 S.W.3d at 827-28 (“Due to the nature of

Anders briefs, by indicating in the opinion that it considered the issues raised in the briefs

and reviewed the record for reversible error but found none, the court of appeals met the

requirements of Texas Rule of Appellate Procedure 47.1.”).

                                    II.   CONCLUSION

       The judgments of the trial court are affirmed. We order counsel to notify appellant

of the disposition of this appeal and the availability of discretionary review. See Ex parte

Wilson, 956 S.W.2d 25, 27 (Tex. Crim. App. 1997) (per curiam). Counsel has filed a

motion to withdraw from further representation of Longoria on appeal. Counsel’s motion

to withdraw is granted. See In re Schulman, 252 S.W.3d 403, 410 (Tex. Crim. App. 2008).




                                                         __________________________
                                                         GINA M. BENAVIDES,
                                                         Justice
Do not publish.
See TEX . R. APP. P. 47.2(b)

Memorandum Opinion delivered and
filed this the 30th day of December, 2008.




                                              4